F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         APR 6 2001
                            FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    WARD ALAN GRAMS,

                Plaintiff-Appellant,

    v.                                                 No. 00-7101
                                                  (D.C. No. CIV-99-91-S)
    STEVEN KAISER, Warden of CCA-                       (E.D. Okla.)
    Davis Correctional Facility; KATHY
    MILLER, Medical Director of CCA-
    DCF; DR. RUKAB, Medical Doctor at
    Oklahoma Memorial Hospital;
    OFFICER STRINGFELLOW,
    Correctional Officer for the Oklahoma
    Department of Corrections a/k/a
    Michael Stringfellow; DR. PUCKETT,
    Medical Doctor at the Oklahoma
    Memorial Hospital; JAMES SAFFLE;
    Director of the Oklahoma Department
    of Corrections; CONSTANCE SUE
    YORK HOUGHTON, personal
    representative of the Estate of
    Michael A. Houghton, deceased,

                Defendants-Appellees.


                            ORDER AND JUDGMENT          *




Before HENRY , BRISCOE , and MURPHY , Circuit Judges.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Ward Alan Grams appeals the district court’s ruling of August 10, 2000,

granting defendants’ motions to dismiss and for summary judgment on Grams’

civil rights claims, filed pursuant to 42 U.S.C. § 1983. Grams asserted Eighth

Amendment violations, retaliation, and various state law claims in connection

with the medical care he received after breaking his leg. The parties are familiar

with the underlying facts, as set out in the district court’s order, and we decline to

repeat them here.

       We have jurisdiction over this appeal by virtue of 28 U.S.C. § 1291. We

review the district court’s decision to dismiss certain defendants for lack of

alleged or demonstrated participation in the alleged constitutional violations de

novo as a dismissal pursuant to Fed. R. Civ. P. 12(b)(6).   See Sutton v. Utah State

Sch. for the Deaf & Blind , 173 F.3d 1226, 1236 (10th Cir. 1999). Similarly, we

review de novo the district court’s grant of summary judgment, based on its

conclusion that Grams had not alleged or demonstrated deliberate indifference on



                                            -2-
the part of the remaining   defendants. See Matson v. Burlington N. Santa Fe RR     ,

240 F.3d 1233, 1234 (10th Cir. 2001).

       On appeal, Grams asserts in a conclusory fashion that defendants have

acted with deliberate indifference in treating his leg. He alleges that the denial of

pain medications, specifically narcotic drugs, violates the Eighth Amendment.

Because, he contends, private prison officials have a financial interest in cost

cutting measures, that alone should preclude summary judgment. He asserts that

the district court abused its discretion by failing to hold a hearing and by refusing

his requests to compel discovery. Finally, he alleges the existence of a triable

factual issue in regard to defendants’ intent in his case, and contends that his

transfer to a maximum security facility for just over two weeks without

explanation supports his retaliation claim.

       After careful review of the entire record on appeal in light of the above

standards and the applicable substantive law, we conclude that, for substantially

the reasons contained in the district court’s order, the judgment of the district

court is AFFIRMED. In light of the district court’s rulings, it did not abuse its

discretion in declining to exercise pendent jurisdiction over Gram’s state claims,




                                          -3-
failing to hold a hearing, or denying Grams’ requests to compel discovery. The

mandate shall issue forthwith.



                                                  Entered for the Court



                                                  Mary Beck Briscoe
                                                  Circuit Judge




                                       -4-